Case 1:13-cv-00847-KBJ Document 75 Filed 07/18/19 Page 1 of 8

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

SUSAN VON DRASEK,
Plaintiff,
v.
Civil Action No. 13-847 (KBJ)
ALEX M. AZAR, in his official
capacity as Secretary of the United States

Department of Health and Human Services,

Defendant.

ee ee

 

JOINT STIPULATION OF SETTLEMENT AND DISMISSAL

Plaintiff, Susan Von Drasek (“Plaintiff”) and Defendant, Alex M. Azar, Secretary, United
States Department of Health and Human Services (“Agency” or “Defendant”), by and through
their respective undersigned counsel, hereby enter into the following Stipulation of Settlement
and Dismissal (“Stipulation”):

i. The parties enter into this Stipulation in order to make full and final settlement of
any and all matters Plaintiff raised or could have raised in this action. Plaintiff agrees to accept
the terms set forth herein in full satisfaction of, and in exchange for a full release of, any and all
claims, demands, rights and causes of action of any nature based upon and related to this cause of
action and to her employment with the Agency through the effective date of this Stipulation.

ee Settlement Payment. Defendant shall pay Plaintiff the sum of $895,000.00.
Payment shall be made as promptly as practicable, consistent with the normal processing
procedures followed by the Department of Justice and the Food and Drug Administration
following the provisional dismissal of the above-captioned civil action. The request for payment

indicated in this Stipulation will be submitted by Defendant within five (5) business days after this
Case 1:13-cv-00847-KBJ Document 75 Filed 07/18/19 Page 2 of 8

Stipulation has been filed in this District Court. Defendant and the United States and its employees
shall have no further liability for any amount. Plaintiff's counsel shall be responsible for the
distribution of the payment among Plaintiff and Plaintiff's counsel. This payment shall be made
by electronic transfer to the bank account specified by Plaintiff's counsel.

3, OWBPA Compliance. Plaintiff acknowledges that she is aware of and understands
her rights under the Older Workers Benefit Protection Act. Plaintiff agrees to waive the twenty-
one (21) calendar days within which to consider this Stipulation, pursuant to the Older Workers
Benefit Protection Act (““OWBPA”) and that the waiver of her rights and claims through this
Stipulation is a knowing and voluntary waiver. Plaintiff may revoke her agreement to this
Stipulation during the seven (7) day calendar day period following her execution thereof. Such
revocation must be in writing and delivered to Defendant’s Counsel on or before the seventh
calendar day after the date on which Plaintiff signs this Stipulation. Plaintiff is advised to consult
with an attorney prior to signing this Stipulation. By her signature below, Plaintiff's Counsel
represents that: (i) she has served as Plaintiffs attorney with respect to this matter; (ii) she has
examined this Stipulation and has discussed its terms with Plaintiff; and (iii) she believes that the
requirements set forth in 29 U.S.C. § 626(f)(1)(A)-(G) have been fully satisfied in connection with
this settlement agreement.

4. Dismissal with Prejudice. Unless Plaintiff timely exercises her right to rescind this
Stipulation, as provided in Paragraph 3 hereof, the filing of this Stipulation shall constitute a
provisional dismissal of the above-captioned civil action against Defendant. Plaintiff will have
the right to reinstate this case if payment is not received within sixty (60) days of the request for
processing. The parties request that the Court enter this Stipulation as an Order so as to retain

jurisdiction to enforce the terms thereof. Counsel for Defendant must file the fully executed

Page 2 of 8
Case 1:13-cv-00847-KBJ Document 75 Filed 07/18/19 Page 3 of 8

Stipulation immediately upon expiration of the revocation period in Paragraph 3. Plaintiff agrees
that execution of this Stipulation by her and the Defendant shall constitute a voluntary dismissal
with prejudice of the matters pending against Defendant under Federal Rule of Civil Procedure
41(a)(1) including in the above-styled action.

5. Release. This Stipulation provides for the full and complete satisfaction of all
claims which have been or could have been asserted by Plaintiff in the above-captioned civil action
and with respect to Plaintiffs employment with the Agency, including without limitation all claims
for compensatory damages, back pay, front pay, costs, attorney’s fees, and interest or other
compensation for delay, and Plaintiff agrees not to hereafter assert any claim or institute or
prosecute any civil action or other proceeding against the Defendant, the Agency, or the United
States, its agencies or officials, or its present or former employees or agents, in either their official
or individual capacities, with respect to any event complained of therein or that could have been
complained of at any time up to the date on which she signs this Stipulation. Plaintiff hereby fully
and forever releases and discharges the Defendant, the Agency, and the United States, its agencies
and officials, and its present and former employees and agents, in their official and individual
capacities, from any and all rights and claims of every kind, nature, and description, whether
presently known or unknown, which Plaintiff now has or may have arising out of or in connection
with her employment by the Agency occurring on or before the date on which she has executed
this Stipulation, including without limitation any rights or claims under the Equal Pay Act of 1963,
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the
Rehabilitation Act of 1973, the Civil Service Reform Act of 1978, the Older Workers Benefit
Protection Act of 1990, the Civil Rights Act of 1991, and/or the Family and Medical Leave Act of

1991, all as amended and currently in effect. In connection with this release, Plaintiff

Page 3 of 8
Case 1:13-cv-00847-KBJ Document 75 Filed 07/18/19 Page 4 of 8

acknowledges that she is aware that she may hereafter discover rights or claims presently unknown
and unsuspected, or facts in addition to or different from those which she now knows with respect
to the rights and claims released herein. Nevertheless, Plaintiff agrees, through this Stipulation, to
settle and release all such rights and claims; provided, however, that nothing in this Stipulation
shall affect Plaintiffs right or entitlement to any retirement, health, or similar employee benefits
that are available generally to present and former Agency employees based on their federal service.

6. No Assignment. Plaintiff represents and warrants that she is the sole lawful owner
of all the rights and claims which she has settled and released herein, and that she had not
transferred or assigned any of those rights and claims or any interest therein. Plaintiff shall
indemnify, hold harmless, and defend the Defendant, the Agency, and the United States, its
agencies and officials, and its present and former employees and agents, in their official and
individual capacities, from and against any transferred, assigned, or subrogated interests in those
rights and claims.

7. No Admission of Liability. This Stipulation has been entered into by Plaintiff and
Defendant solely for the purposes of compromising disputed claims without further legal
proceedings and to avoid the expense and risk of such litigation. Therefore, this Stipulation is not
intended and shall not be deemed to be an admission by either party of the merit or lack of merit
of the opposing party’s claims and defenses. Without limiting the generality of the foregoing, this
Stipulation does not constitute, and shall not be construed as, an admission that Defendant, the
Agency, or any of the Agency’s present or former employees or agents violated any of Plaintiff's
rights or any laws or regulations, or as an admission of any contested fact alleged by Plaintiff in
connection with this case or otherwise. This Stipulation may not be used as evidence or otherwise

in any civil or administrative action or proceeding against Defendant, the Agency, or the United

Page 4 of 8
Case 1:13-cv-00847-KBJ Document 75 Filed 07/18/19 Page 5 of 8

States or any of its agencies or officials or present or former employees or agents, either in their
official or individual capacities, except for proceedings necessary to implement or enforce the
terms hereof.

8. Entire Agreement. This Stipulation contains the entire agreement between the
parties hereto and supersedes all previous agreements, whether written or oral, between the parties
relating to the subject matter hereof. No promise or inducement has been made except as set forth
herein, and no representation or understanding, whether written or oral, that is not expressly set
forth herein shall be enforced or otherwise be given any force or effect in connection herewith.

9. Amendments. The terms of this Stipulation may not be modified or amended, and
no provision hereof shall be deemed waived, except by a written instrument signed by both parties.

10. Construction. The parties acknowledge that the preparation of this Stipulation was
collaborative in nature, and so agree that any presumption or rule that an agreement is construed
against its drafter shall not apply to the interpretation of this Stipulation or any term of provision
hereof.

11. Headings. The paragraph headings in this Stipulation have been inserted for
convenience of reference only, and shall not limit the scope or otherwise affect the interpretation
of any term or provision hereof.

12. Severability. The provisions of this Stipulation are severable, and any invalidity
or unenforceability of any one or more of its provisions shall not cause the entire agreement to fail
or affect the validity or enforceability of the other provisions herein, which shall be enforced
without the severed provision(s) in accordance with the remaining provisions of this Stipulation.

13: Further Assurances. If either party at any time believes that the other party is in

breach of this Stipulation, that party shall notify the other party of the alleged breach. The other

Page 5 of 8
Case 1:13-cv-00847-KBJ Document 75 Filed 07/18/19 Page 6 of 8

party shall then have thirty (30) days to cure the breach or otherwise respond to the claim. The
parties shall make a good faith effort to resolve any dispute arising from or regarding this
Stipulation before bringing the dispute to the Court’s attention. Attorney’s fees and costs shall be
the responsibility of the party determined to have breached this agreement. The Court shall retain
jurisdiction over this Stipulation, including to hear disputes regarding it and to enforce its terms.

14. Notices. Any notice required or permitted to be given pursuant to this Stipulation
shall be in writing and shall be delivered by hand or transmitted by fax or by e-mail and addressed
as follows or as each party may subsequently specify by written notice to the other:

Notices to Plaintiff
Elaine Fitch
Kalijarvi, Chuzi, Newman & Fitch, P.C.
818 Connecticut Ave., NW
Suite 1000
Washington, DC 20006
Email: efitch@kenlaw.com
Fax: 866-452-5789

Notices to Defendant
Nancy K. Achord
Office of the General Counsel
U.S. Department of Health & Human Services
601 E. 12" Street, Room N1800
Kansas City, MO 64106
Email: nancy.achord@hhs.gov
Fax: 816-426-3550
with copy to:
April Denise Seabrook
Assistant United States Attorney
U.S. Attorney’s Office — Civil Division
555 Fourth Street, NW
Washington, D.C. 20530
Email: april.seabrook@usdoj.gov
Fax: 202-252-2599
and
Chief, Civil Division
United States Attorney for the District of Columbia
555 Fourth Street, NW
Washington, D.C. 20530
Fax: 202-252-2599

Page 6 of 8
Case 1:13-cv-00847-KBJ Document 75 Filed 07/18/19 Page 7 of 8

15. Execution. This Stipulation may be executed in two or more parts, each of which
shall be deemed to be an original and all of which together shall be deemed to be one and the
same agreement. A facsimile or other duplicate of a signature shall have the same effect as a
manually-executed original.

16. Governing Law. This Stipulation shall be governed by the laws of the District of
Columbia, without regard to the choice of law rules utilized in that jurisdiction, and by the laws
of the United States.

17. Binding Effect and Effective Date. Upon execution of this Stipulation by all
parties hereto, this Stipulation shall be binding upon and inure to the benefit of the parties and
their respective heirs, personal representatives, administrators, successors, and assigns; provided,
however, that the Stipulation herein shall not become effective or enforceable until the

revocation period provided for in Paragraph 3 has expired. Each signatory to this Stipulation

represents and warrants that he or she is fully authorized to enter into this Stipulation.

Remainder of Page Intentionally Blank

Page 7 of 8
 

 

 

 

 
